DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks filed 12/20/21 are acknowledged. Claim 1 has been amended. Claims 3, 11, and 12 have been canceled. Claims 1, 2, and 4-10 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/528,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejection
The rejection of claims 1-2 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-12 of copending Application No.16/528, 390 (reference application), is withdrawn in light of the terminal disclaimer accepted 12/23/21. See paragraph 7, page 4 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Doody on 2/18/22.
The application has been amended as follows: 
In the claims:

2. (Original) The method of claim 1, wherein the method reduces hemi-prostate Gleason grade increase by an amount of from about 15% to about 100%, when compared to active surveillance, when measured at least 18 months after treatment.  
3. (Canceled).  
4. (Original) The method of claim 2, wherein the method reduces hemi-prostate Gleason grade increase by an amount of from about 45% to about 70%, when compared to active surveillance, when measured at least 18 months after treatment.  
5. (Original) The method of claim 1, wherein the method reduces new multifocal prostate cancer with Gleason grade increase in the entire hemi-prostate where the low grade unifocal prostate cancer tumor was located by: 
a) an amount of from about 40% to about 100%, when compared to active surveillance, when measured at least 18 months after treatment; -3-AVERBACK-16/528,326 
b) an amount of from about 50% to about 90%, when compared to active surveillance, when measured at least 36 months after treatment; and 
c) an amount of from about 15% to about 80%, when compared to active surveillance, when measured at least 48 months after treatment.  

a) an amount of from about 50% to about 100%, when compared to active surveillance, when measured at least 18 months after treatment; 
b) an amount of from about 45% to about 100%, when compared to active surveillance, when measured at least 36 months after treatment; and 
c) an amount of from about 45% to about 100%, when compared to active surveillance, when measured at least 48 months after treatment.  
7. (Original) The method of claim 1, wherein the method reduces conventional cancer treatment and new multifocal prostate cancer with Gleason grade increase in the entire hemi- prostate where the low grade unifocal prostate cancer tumor was located by: 
a) an amount of from about 40% to about 100%, when compared to active surveillance, when measured at least 18 months after treatment; 
b) an amount of from about 50% to about 90%, when compared to active surveillance, when measured at least 36 months aftertreatment; and 
c) an amount of from about 15% to about 80%, when compared to active surveillance, when measured at least 48 months after treatment.  
8. (Original) The method of claim 1, wherein the therapeutically effective amount of FT is within the range of from about 2.5 mg to about 20 mg.  
9. (Original) The method of claim 1, wherein the therapeutically effective amount of FT is within the range of from about 2.5 mg to about 15 mg.  
10. (Original) The method of claim 1, wherein the therapeutically effective amount of FT is 15 mg.  
11. (Canceled).  
12. (Canceled).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nymox. Two-dose level evaluation of NX-1207 for the treatment of low risk, localized (T1c) prostate cancer. Available from https://clinicaltrials.gov/ct2/show/NCT01620515. NLM Identifier: NCT01620515, first posted June 15, 2012. NCT01620515 teaches a method of treating a subject with T1c, a low grade unifocal prostate cancer tumor, said method comprising administering 2.5 mg or 15 mg or NX-1207 via a single intraprostatic injection to the subject. It should be noted that NX-1207 is another name for fexapotide triflutate. NCT01620515 teaches that the subject was identified as T1c by biopsy and the subject had a Gleason score < 6 with no Gleason pattern of 4 or 5 (See pages 1-3). NCT01620515 teaches that the first primary outcome measures include undetectable cancer post-treatment in the region of the prostate where the baseline cancer was detected; percentage of subjects with undetectable prostate cancer in the region where the baseline cancer was detected. NCT01620515 teaches that secondary outcome measures include change in tumor grade in the region of the baseline prostate cancer [Time Frame: Baseline to 45 days post-treatment], change in tumor volume in the region of the baseline prostate cancer [Time Frame: Baseline to 45 days post-treatment], change in tumor grade for the whole prostate [Time Frame: Baseline to 45 days post-treatment], change in tumor volume in the whole prostate [Time Frame: Baseline to 45 days post-treatment] (See page 4).
However, the prior art does not explicitly teach that the patients in the study have a low grade unifocal prostate cancer tumor. As noted in Applicant’s persuasive arguments dated 1/29/21, a Tc1 prostate cancer tumor is not necessarily a unifocal, even if it is localized. Further, the prior art does not teach or suggest administering NX-1207 by intraprostatic injection to a low grade unifocal prostate cancer tumor.  Thus, the prior art does not teach or suggest treating the claimed patient population or the method of administration as claimed. 

Conclusion
Claims 1, 2, and 4-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646